PER CURIAM.
The defendant appeals the circuit court’s order summarily denying his pro se Florida Rule of Criminal Procedure 3.850 mo*740tion for post-conviction relief as to his grand theft conviction. The circuit court denied the motion based on its conclusion that the defendant was represented by-counsel at the time he filed his motion. However, as the state acknowledges, the defendant was not represented by counsel at the time he filed his motion. Therefore, we reverse the circuit court’s order summarily denying the defendant’s motion. We remand for the circuit court to determine whether the defendant’s motion presented any facially valid claims and, if so, to address those claims on the merits.

Reversed and remanded.

MAY, C.J., WARNER and GERBER, JJ., concur.